PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/756,933
Filing Date: 1 Mar 2018
Appellant(s): THE GENERAL HOSPITAL CORPORATION



__________________
Jack M. Cook
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 13 January 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 16 December 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner. The rejection of claims 20 and 31 under 35 U.S.C. 112(a) have been withdrawn.

(2) Response to Argument
Regarding the rejection of claims 6, 16, and 27 under 35 U.S.C. 112(b), Appellant acknowledges that the claims were erroneously left to depend from cancelled claims, and states that upon resolution of all other rejections, the Appellant will amend the claims as recommended by the Office in the final Office action of 16 December 2020 (the Office suggested amending claim 6 to be dependent on claim 1, claim 16 to be dependent on claim 11, and claim 27 to be dependent on claim 22).
Regarding the rejection of claims 2, 12, and 23 under 35 U.S.C. 101, Appellant argues that the claims do not improperly recite human tissue as part of the claimed invention. The Office respectfully disagrees. Each of the claims clearly recites that the electrode patch assembly “is attached to” the subject’s skin. This positively recites human tissue as part of the claimed invention. Contrary to Appellant’s assertion that one of ordinary skill in the art would readily recognize that the claim clarifies that “’the electrode patch assembly’ when it is attached to a subject’s skin is done so ‘using an adhesive layer contacting at least a portion of the flexible circuit layer’”, no such clarification is present in the claims. There is no mention in any of claims 2, 12, or 23 that the electrode patch assembly is attached to the subject’s skin via an adhesive layer “when it is attached to a subject’s skin”. The Office provided suggestions in the final Office action with respect to how to remove the recitation of human tissue from the claimed invention. Stating that the electrode patch assembly is configured to be attached to the subject’s skin using an adhesive layer would remove the incorporation of human tissue in the claimed invention.
Appellant’s arguments regarding the rejection of claim 1 under 35 U.S.C. 103 have been fully considered and are not persuasive. By virtue of not separately arguing claims 11 and 22, the following arguments by the Office also apply to the prior art rejections of claims 11 and 22.
The focus of the Appellant’s arguments is the last three lines of claim 1:
“… and wherein the processor is further configured to analyze the digitized data, to determine a type of the electrode patch assembly, and to adapt at least one of a signal acquisition and a signal processing based on the type determined.”
Appellant asserts on page 11 of the Appeal Brief that “Thus, the monitoring system itself, via the processor, is able to adjust signal acquisition or signal processing based on analysis of the digitized data, which has been subject to active noise cancellation, to adapt to different electrode patch assemblies.” This characterization of the claimed invention is incorrect. The claims do not recite that the processor is configured to adjust signal acquisition or signal processing based on analysis of the digitized data. The claims do not recite that the processor is configured to determine a type of the electrode patch assembly based on the analyzed digitized data. The claim language recites that the processor is configured to “analyze the digitized data, to determine a type of the electrode patch assembly, and to adapt at least one of a signal acquisition and a signal processing based on the type determined” (emphasis added on the comma between “to analyze the digitized data” and “to determine a type of the electrode patch assembly”). The presence of the comma between the first two functions of the processor (analyzing the digitized data and determining a type of the electrode patch assembly) is critical with respect to the interpretation of the claims. Without the comma, Appellant’s assertion that the claimed processor is configured to adjust signal acquisition or signal processing based on analysis of the digitized data would be correct. With the comma, the determination of the type of electrode patch assembly is in no way tied to the step of analyzing the digitized data. The claimed processor need only be configured to analyze the digitized data, and separately, to determine a type of the electrode patch assembly.
Furthermore, it is noted that the language that was amended into claim 1 in the response filed 12 October 2020 is a variation of the subject matter that was present in originally examined claim 5. Originally examined claim 5 recited that the processor “is further configured to analyze the digitized data to determine a type of the electrode patch assembly and adapt at least one of a signal acquisition and a signal processing based on the type determined”. In this claim, the claimed monitoring system required a processor that is able to determine a type of electrode patch assembly based on analysis of digitized data. As can be seen in paragraph 6 of the non-final Office action of 15 April 2020, the Office clearly pointed out that the Appellant’s originally filed Specification does not provide support for “the processor is further configured to analyze the digitized data to determine a type of the electrode patch assembly and adapt at least one of a signal acquisition and a signal processing based on the type determined.” The Office further stated that placing a comma after the phrase “digitized data” would recite subject matter properly supported by the Specification – that the processor is configured to analyze the digitized data, that the processor is configured to determine a type of the electrode patch assembly, and that the processor is configured to adapt at least one of a signal acquisition and a signal processing based on the type determined. In response to the non-final Office action, the Appellant, in the Remarks filed 12 October 2020, provided no argument to the Office’s rejection of claim 5 under 35 U.S.C. 112(b), and stated that the suggested amendment to incorporate the comma into the claim language had been implemented.
As noted above, the incorporation of the comma after “digitized data” separates the first two functions of the processor. Appellant argues throughout the Appeal Brief that the processor of Bomba is not configured to determine the type of electrode patch assembly based on the analyzed digitized data. As this is not required by the claims, this argument by the Appellant is not persuasive.
Appellant argues on page 11 of the Appeal Brief that “… Bomba ‘464 does not teach or suggest that the ‘processor is further configured to analyze the digitized data, to determine a type of the electrode patch assembly, and to adapt at least one of a signal acquisition and a signal processing based on the type determined.’” First, the Office notes that Bomba was not relied upon to teach analyzing the digitized data; the primary reference to Guillory was relied upon to teach this limitation. Bomba was relied upon to teach determining a type of electrode patch assembly and adapting at least one of a signal acquisition and a signal processing based on the type determined. With regard to these last two functions of the processor, the Appellant argues that Bomba requires a user/caregiver/care provider to configure the system, and because user input is required to determine the electrode patch assembly type, the processor of Bomba is not configured to determine a type of the electrode patch assembly. The Office respectfully disagrees. The claims, as currently written, provide no recitation of how the processor determines the type of the electrode patch assembly. It is also noted that the originally filed Specification provides very little guidance regarding how the processor is configured to determine the type of electrode patch assembly. Section [0045] of the Specification as filed merely states: “For example, the processor 112 may determine the type of electrode patch assembly 104 by the number of types of signals received.” It is entirely unclear how a processor would be able to determine the type of electrode patch assembly merely by knowing the number of types of signals received.
Without any claim language regarding how the processor determines the type of the electrode patch assembly, the Office is left to interpret the limitation giving it its broadest reasonable interpretation. Under the broadest reasonable interpretation, “a processor configured to determine a type of electrode patch assembly” merely requires a processor to take in some kind of input (any input), and from processing that input, determine what type of electrode patch assembly is being used. In Bomba, its processor takes user input as input, processes that input, and from that processing of the user input, determines what type of electrode patch assembly is being used (e.g. temperature sensor, forehead sensor). Sections [0028], [0032], [0040], and [0046] of Bomba teach that its processor processes the information input by the user in order to (1) determine the type of electrode patch assembly that is being used (e.g. temperature sensor, forehead sensor), and (2) adjust signal acquisition and signal processing based on the type of electrode patch assembly determined to be in use. Specifically, section [0046] states that “Sensor control logic 510 and programmable control unit 508 receive the data signals from transceiver 512 and determine therefrom body location where the sensor is to be used. In turn, sensor circuits 500 may calibrate and set certain variables accordingly.”
Appellant’s arguments on page 13 of the Appeal Brief regarding the determination of the electrode patch assembly type before any data acquisition or digitization are not persuasive for the reason discussed above – the claims do not require the determination of the electrode patch type to be based on any acquired or digitized data. The “based on the type determined” argued by the Appellant merely refers back to determining the type of electrode patch assembly, which, as discussed above, is not dependent on any acquired, digitized, or analyzed data. Furthermore, the Office would like to point out that sections [0082-0083] of the Appellant’s Specification discuss performing digitizing and analyzing steps of acquired data after a type of electrode patch assembly has been determined.
Regarding claims 9, 20, and 31, Appellant argues that section [0069] of Guillory does not teach or suggest any external device that is configured to make a determination of an onset or a level of anesthesia, sedation, coma, sleep, or pain, and generate a report. The Office respectfully disagrees. Sections [0039] and [0050] of Guillory provide evidence that its monitoring system not only displays numerical values, but that it also analyzes the values and makes determinations from the analysis (section [0039] specifically states that “Based on the physiological parameters measured”, the self-contained monitor device “can determine health status, determine degree of injury, and/or detect the presence or lack of pathological conditions.”; section [0050] states that “In addition, the integrated circuit can generate a physiological condition index based on at least one physiological parameter.”). Section [0069] of Guillory provides evidence that level of anesthesia is a health status that its monitoring system is configured to monitor. The Office further notes that on page 6 of the 16 December 2020 Office action, the Office modified Guillory in view of Morrow in order to have Guillory include an external device configured to receive digitized data, analyze the digitized data, and determine a condition of the patient. As modified by Morrow, Guillory thus includes an external device configured to determine a level of anesthesia and generate a report.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ETSUB D BERHANU/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        
Conferees:
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791    
                                                                                                                                                                                                    /JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.